DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on August 12, 2021 has been entered. Claims 1-18 are currently pending in the application. 
Response to Arguments
35 U.S.C 103
	Regarding independent claims 1, 7, and 13, Applicant argues that the Office fails to disclose within Ioffe in view of Bauer and Lempel, “perform a first-pass match of the query fingerprint against the fingerprints, the query fingerprint sub-sampled by a first factor and the reference fingerprints sub-sampled by a second factor, the first-pass match including determine a predetermined number of response candidates of references fingerprints based on first bit error rates from a comparison of the query fingerprint and the reference fingerprints, and perform a second-pass match of the query fingerprint against the predetermined number of response candidates of reference fingerprints, the query fingerprint sub-sampled by the first factor and the predetermined number of response candidates of reference fingerprints sub-sampled by the second factor, the second-pass match including determine a second bit error rate for at least one of the predetermined number of response candidates of reference fingerprints”.

FIG. 5 illustrates a system for detecting matching video content by performing lookups on the reference index 120. An ingest server 504 receives an input video for matching against videos indexed in the reference index 120. In one embodiment, the ingest server 504 may be similar or identical to the ingest server 104 for receiving reference videos 102. A fingerprinting module 506 generates fingerprints for the input video 502 using a fingerprinting process similar to that used in generating the reference fingerprints. In one embodiment, the fingerprinting module 506 generates fingerprints for the input video at a rate that is sub-sampled relative to the reference fingerprints of the reference videos. For example, in one embodiment, if the reference fingerprints are generated from the reference videos at a rate of one fingerprint for every 0.25 seconds of video, the input video 502 may be fingerprinted at a rate of one fingerprint per second (i.e. sub-sampled by a factor of 4). An index lookup module 508 executes a lookup on the reference index 120 to retrieve a set of reference identifiers that have reference keys matching the input keys of the input fingerprint. 
In one embodiment, the matching module 510 matches the input video 502 to reference videos based on the matches between input keys of the input fingerprint and reference keys of the reference videos. In particular, a reference segment (identified by a reference identifier) may be considered a good candidate match to the input video 502 if there are multiple matches between reference keys in the reference fingerprint and input keys in the input fingerprint.
	Here it can be seen in Ioffe the input video is what is going to be queried. A fingerprinting module takes the fingerprint of an input video and subsequently sub-samples it relative to reference fingerprints. When an index lookup executes a lookup on the reference index to retrieve corresponding reference fingerprints, this is demonstratively a first-pass match as it is the first instance that the index lookup traverses the reference index to retrieve matching reference fingerprints. Following, a second-pass match is performed ([Col. lines 4-18] may further analyze these initial candidate references to determine matches with the input video), where the second-pass consists of going through the initial candidate references as determined by the first-pass match to determine matches with the input video. While Ioffe may not disclose a predetermined number of response candidates, Bauer discloses ([0058]) searching may stop upon finding a predetermined number of leaf nodes having bit error rates less than the threshold), determining a predetermined number of response candidates based on a first bit error rate. Similarily, Lempel discloses here ([0103] match declared when two fingerprints have a bit error rate of 35% or less) of selecting a matching fingerprint based on a criterion for a second bit error rate for the second-pass match as performed in Ioffe.

	One of ordinary skill in the art would have been motivated to make this modification in order to determine of a stored plurality of reference fingerprints that is related to the first fingerprint that matches above a given threshold (Lempel [0008]). 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ioffe (U.S Pat # 8069176) in view of Bauer (U.S Pub # 20130279740) and in further view of Lempel (U.S Pub # 20130345840).
With regards to claim 1, Ioffe discloses a system comprising: 
one or more processors; 
a database storing reference fingerprints ([Col. 3 lines 9-27] reference index used to receive and store reference fingerprints); and 
memory including instructions that, when executed, cause the one or more processors to at least: 

perform a first-pass match of the query fingerprint against the reference fingerprints, the query fingerprint sub-sampled by a first factor and the reference fingerprints sub-sampled by a second factor ([Col. 4 lines 32-67] detecting matching video content by performing fingerprint lookup on the reference index. Input video may be sub-sampled by a factor of 4 and the fingerprints in the reference index may be sum-sampled by a factor as well), the first-pass match including determine a number of response candidates of reference fingerprints ([Col. lines 4-18] matches the input video 502 to reference videos based on the matches between input keys of the input fingerprint and reference keys of the reference videos and stores these as initial candidate references); 
perform a second-pass match of the query fingerprint against the predetermined number of response candidates of reference fingerprints, the query fingerprint sub-sampled by the first factor and the predetermined number of response candidates of reference fingerprints sub-sampled by the second factor ([Col. lines 4-18] may further analyze these initial candidate references to determine matches with the input video), 
in response to performing the second-pass match, provide a selected reference fingerprint from the predetermined number of response candidates of reference fingerprints to the media identification query ([Col. lines 4-18] the matching module then further analyzes these initial candidate references to determine matches with the input video).
Ioffe does not disclose however Bauer discloses:

	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the sub-sampling system of Ioffe by the comparison system of Bauer to determine a bit error rate between fingerprints.
	One of ordinary skill in the art would have been motivated to make this modification in order to identify a multimedia object by querying a fingerprint to a plurality of reference fingerprints (Bauer [0006]). 
	Lempel discloses:
determine a second bit error rate for at least one of the predetermined number of response candidates of reference fingerprints ([0097] match between the test fingerprint and each fingerprint based on the BER computed between the two fingerprints); and
	the selected reference fingerprint chosen based on a criterion for the second bit error rate determined for the at least one of the predetermined number of response candidates ([0103] match declared when two fingerprints have a bit error rate of 35% or less).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the fingerprinting system of Ioffe and Bauer by the detection system of Lempel to identify a matching fingerprint based on a bit error rate comparison.

	Claims 7 and 13 correspond to claim 1 and are rejected accordingly.
	With regards to claim 2, Ioffe further discloses:	the first factor and second factor ([Col. 7 lines 5-10] For example, if the input video is sub-sampled by a factor of 4, the references may be sub-sampled by a factor of 3, 5, 7 or 9).
	Ioffe in view of Bauer and Lempel discloses the claimed invention except for wherein the first factor is thirty-two and the second factor is four. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to sub-sample fingerprints at a specified factor, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Claims 8 and 14 correspond to claim 2 and are rejected accordingly.
	With regards to claim 3, Ioffe does not disclose however Lempel discloses:
wherein the criterion is a threshold, the selected reference fingerprint being below the threshold ([0103] match declared when two fingerprints have a bit error rate of 35% or less).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the fingerprinting system of Ioffe and Bauer by the detection system of Lempel to identify a matching fingerprint based on a bit error rate comparison.

	Claims 9 and 15 correspond to claim 3 and are rejected accordingly.
Claims 4-5, 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ioffe (U.S Pat # 8069176) in view of Bauer (U.S Pub # 20130279740) and in further view of Lempel (U.S Pub # 20130345840) and Cohen (U.S Pub # 20160124966).
With regards to claim 4, Ioffe further discloses:
access portions of the query fingerprint sub- sampled by the first factor, accessing a first portion and a second portion of the query fingerprint, wherein the first portion and the second portion of the query fingerprint are non-contiguous ([Col. 4 lines 32-67] detecting matching video content by performing fingerprint lookup on the reference index. Input video may be sub-sampled by a factor of 4); 
compare the first portion and the second portion of the query fingerprint sub-sampled by the first factor with portions of the reference fingerprints sub-sampled by the second factor ([Col. lines 4-18] matches the input video 502 to reference videos based on the matches between input keys of the input fingerprint and reference keys of the reference videos and stores these as initial candidate references); and 
for the at least one of the reference fingerprints sub-sampled by the second factor ([Col. 4 lines 32-67] fingerprints in the reference index that are sub-sampled by a second factor).
Ioffe does not disclose however Bauer discloses:

	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the sub-sampling system of Ioffe by the comparison system of Bauer to determine a bit error rate between fingerprints.
	One of ordinary skill in the art would have been motivated to make this modification in order to identify a multimedia object by querying a fingerprint to a plurality of reference fingerprints (Bauer [0006]). 
Cohen discloses:	create a plurality of threads, the plurality of threads including a first thread; access by the plurality of threads; compare, by the plurality of threads ([0115] it should be understood that this disclosure can benefit from implementations that employ parallel computation facilities with multiple threads for the purpose of increasing capacity and reliability).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the fingerprinting system of Ioffe, Bauer and Lempel by the similarity detection system of Cohen to identify a stored fingerprint based on a matching score.
	One of ordinary skill in the art would have been motivated to make this modification in order to increase computing capacity and reliability for matching a query sample fingerprint with previously stored fingerprints (Cohen [0115]).
	Claims 10 and 16 correspond to claim 4 and are rejected accordingly.

wherein the instructions, when executed, cause the one or more processors to determine the predetermined number of response candidates of reference fingerprints based on the first bit error rates being below a threshold, wherein the threshold is a percentage value. ([0103] bit error rate (BER) of 35% or less).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the fingerprinting system of Ioffe and Bauer by the detection system of Lempel to identify a matching fingerprint based on a bit error rate comparison.
	One of ordinary skill in the art would have been motivated to make this modification in order to determine of a stored plurality of reference fingerprints that is related to the first fingerprint that matches above a given threshold (Lempel [0008]). 
	Claims 11 and 17 correspond to claim 5 and are rejected accordingly.
Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ioffe (U.S Pat # 8069176) in view of Bauer (U.S Pub # 20130279740) and in further view of Lempel (U.S Pub # 20130345840) and Zhu (U.S Pub # 20120173552).
With regards to claim 6, Ioffe further discloses:
comparing the query fingerprint sub-sampled by the first factor to a corresponding reference fingerprint of the predetermined number of response candidates sub-sampled by the second factor ([Col. 4 lines 32-67] detecting matching video content by performing fingerprint lookup on the reference index. Input video may be sub-sampled by a factor of 4 and the fingerprints in the reference index may be sum-sampled by a factor as well).

Determining the second bit error rate for the at least one of the number of response candidates ([0103] match declared when two fingerprints have a bitt error rate of 35% or less).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the fingerprinting system of Ioffe and Bauer by the detection system of Lempel to identify a matching fingerprint based on a bit error rate comparison.
	One of ordinary skill in the art would have been motivated to make this modification in order to determine of a stored plurality of reference fingerprints that is related to the first fingerprint that matches above a given threshold (Lempel [0008]). 
Zhu discloses:
divide the reference fingerprints into segments, wherein the segments include a plurality of reference sub-fingerprints; assign the segments to different servers on a network ([0075] partitioned or segmented across multiple servers on a fingerprint value); and 
cause the different servers ([0075] plurality of servers).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the fingerprinting system of Ioffe, Bauer and Lempel by the search engine system of 
	One of ordinary skill in the art would have been motivated to make this modification in order to store a collection of documents on servers coupled to the internet for document identification (Zhu [0002]).
.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 7032703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166